653   .:,




       OFFICE OF   ATTORNEY GENERAL   OF TEXAS
                      AUSTIN




Austin, Ter45
Dear Sfra




         Y0ur                         subfdt?e\td
                                                thf,s
d8partwnE thd
8eGtl.onse and
                                                            lk
                                                      654


Boaosrble Earry Xnox, Pa(qe&


    oonvanience to the Greatest number of in-
    habitants, the supply of water, building
    mterial, fuel, fertility of aoll, and
    haalthfirlnasm,and the same shaI.1contain
    aot leas than three hundred (SljO)40116
    of laud aa above aeeorlbed. siaid Board
    ahall take tit14 to the milt 80 44lect4d
    by them in the name of ths State of rclxar
    ror the us4 and ,beneZft of 6ald hoepltal;
    provided, however, thnt th4 Attorney Oen-
    41~311~mprt~4nt    .~bau rir4t 4ppmt4
    the title to the aaid land‘s0 s4leat4d
    by the 44id Board.
          -At the   oo:zpletion   of thr buildlngr,
    uad when the 84ia hospital ia ready to
    open,th4 Boaird of 00nt201 shall4ppoint
    4-8ujm4nt5nUent and othur 4mploye4s to
    ouporlnt4rb3 and awl-y on the work or suoh
    hoi@*%1  ao is now provided byth4 04a4r4l
    laws of the mate of Tons gev4ralng auoh
     lMtltutionr.
         *me sup;rortand gou4raL lYrlnt4nsm4
    cifaaid hospital ahall be the same 5x8ev4ry
    rarpxat ata Is provided ror bune  herrpita
    44 now provided by law.                             ,

         "There ahall bo eonrtrwtti upon raid
    growla so re14ctea p4man4nt      suitable, - "
    subetantlal, and fireproaf   b&dings   eufir-
    mm    to 4040ifb0a4t4 a i4t46trir4 hunllred
    and forty [340) inzmtee; raid bulldings to
    be provldad with wdem     l~proverii4d~for
    rurni.rhingwater, heat, ventilation end
    uweraLp;4
            ; and th4 BwArd or Cantrcl iml4-
     aiatfdlyarter thfa Aot gfms iat0 erieot 41~3
     after the s.~A4etfonof th4 site ror mid
     hospital, and after the title of~eaid land
     ~bll he.vebeen approvad by the AttaVa4y
     cemml,    ahall aav4rtis4 for glans and
     s~olPlcatlona for amid buildings and eon-
     tkaot for me ereotton or the ~am4; and
     shsll base the 3owsr and 4uthorfty  to  do and

                        :,
lfcnorableHarry -ox,        Page S


     parform all thing ososenery ror oarrylng
     out the puxposs of this Aot. Provided that
     all buildizL:southmlze4 by~tNe Act and for
     which an aFgrcprla~tlonis horeby r;ade,shall
     ba of fireproof conatrxtion, nng thst the
     pprt 0r all plsn~ ana opealflcatlon8 for
     the emotion of said bullLdin~8relating to
     fin protmM.on @hall.bs subject to the
     approval of the State Fire Insuranoe Cm-
     dS810n.
          "mdr a. That there shall be clmlthem
     IJIhereby appropriated out of the General
     I(svmwee of thlrrState not otherwlrr appxo-
     pxiated the tma of sight IIundrstl
                                      and 6even-
     teen ptlou~nd Dollars (#?17,OCO) for the
     bulldlnge and inprovemantttend the uxpenaw
     inaurmtl In mourlng the lands ror the aLto,
     providing that .w honey heroin appropriated
     &all bo erpmdsd for the payment   of the
     lamb S6lemot4&ror trm 51te*
          "The total &ipproprlatlonaa ht?r?Jtofore
     set out shall be sb0cthte e.s foll.ouur

       'xtaat 1      U&cd Buil&ing and equlpmsnt       4 g.fg*g
        Item 2       Ward buil.din:n&0 squipmnt              t    ’
        Ituus        ~~lh&~Ehio   bulldiws and
                                                         1w,000.00
        xtatn4       l&mere1 ho6pltal-olinia
                     bufldint:and equ+mnt                 7b,000.00
        xtslrl5      Admini#&'ation builditq ard~
                     equlpm~nt                           100,006.00
        Item 6       mnployntls'qumts~r       and
                     sqclpwnt                             60,000.00
        xt4m 7       8torerookwmarehhr:uee an6
                     equipmnt                             4Q,000.00
        mm     8     Utility ana otbnr buildiwg8,
                     utility and other equipment,
                     rosaa, sidtmmlko, furniture,
                     liveetook, fnr+w%wits, and
                     aont~ng8pnaie8                      185,Q00,00

        wand       total,   proposed   nelv horpital   8 817,000*00
                                                    6S6



     "In the expondlture of the above Itemized
(upouuts,tha Boer6 of Control shall hove the
authority to i?itake
                  proper aajust.stsnte
                                     in the
above sat forth it~ms.~
     The QovttrnortBveto meesege mad a8 Sollo#lst
       "1 have approved, slgnsd and riled Bouas
Bill 397, dhloh tonslats of two sorer&l itan
OS appropriation Sor the satablishmnt or
hospitala Sorthr aam of the insarm, in so
far as Ssotlon 1 of iwiLdbill a:)prolri.steB
$817,000.00 and authorizes the bu:ldings,
faprwemnts and axpenser inswrod ia 8eouf-
in5 the lfmd ror tbo 65.te of a houppitalto
bs located west of the lath merLdlian)   md
I hmv6 dlsappmed and retie4 that portion
eS amid bikl contained in Seetions e an4 ~3
earryiag   an appropriationand aut4ailby for
the bulldingo and lqmmsantir     an% mpassa
la e*uYr inl6
            eoldu r ing
                     th elenafo rth asite
of a horrpltalto b6 looate6 flast or the 96th
meridian, the raaond a?proprlatlon it&   in
-lb bill,
     +Tn filing this bill with the Swmtary
of St&e, goraunnt to thr Ooaetltutian, I
apprmlbd to sum4 at the tlm of flllng it a
stmttaent QS ths ftema to rib&h I objeatt
again, purmsnt ta the &metftution, I am
hsrewlth transtittinl;
                     to the Xoune of Mpro-
awtativos, in nbioh the bill orlglmtrd a
oopy of ma0t rtateuent anb the ltesm I o&
jetted to. Tha atrlteaentsnd ltwss obdtoted
to s011twBr
     “‘XY rwm6 for dlaapprooing and vstolng
thla 1taa of $617 oOO.QQ marrylrigwith   it the
4uthorlty to build an4 estnblish a heapSt@l Sor
the riusa& tc be locate4 east &the     P8th
msridiar?,the mecon& mppropriatlon in mi4
bill, are as fcrllwe~
     **In ay meesm~e to tka Lsefslatur* dated
Janmry 25, 1937, I >olnted out that the Paerd
lOrabl8Harry Knox, Page 8


  Or OOntrOi had ~OOrppaS~ded ths WBtfAbli&UiW
  Or 0 MW hO5pitd    fOl the iIUU@ fn mP,& %fMi
  to 005t apgrorfaataly ~7,OOO.OO.     I adopted
  this   reo*o&tlon        0r   the Boarb, and   ittptdr
 ~OOIUIDSnd~d th+J MtIBbliOhsSAt Of this hOEpi-
 teal. up t0 that tbU# A0 mpreO~At0tiYS    Or
 either wimt or eaot Texas had aonhumab with
 me about it. I timply aotrd upon the rwou-
 mandatlon 0r the B0txrd or control an4 their
 rinug    thtitthis hospital *a8 neooraary
 and deairablr.

         wWo     roa.niber
                        of the Ls~s:.ature, or roe
 gri3srr;ntatire
               M Bliat hre8   QiwDlaa.6 any
 proposed hospital in ea8t 4*x88 until after
 an amend-rent to thi8 errete had beoA adopt04
 in the i&et* Senate.    #men thslaatter vent
 %AtO frea OOniOre~O0   a Ataber or the in&bOm
 of the LogUlature    dib di5ouor       it
                                      with ma.
 I wao    advisedthattbe Legislature use us+
 willing to appropriate ZSXWI~#or two howl-
 tab at this fieo in view of ths dspleted
 UiditiOZ Or thb trs#iSury &Ad tiis faOt A0
 tax revenu58 2hub bss~ misad.   ~53 oVwwldti~-
 ine r&aJorltyfelt WJ did ~804 ens Loepital
 and tkt this should bs established to oorvo
 a vast area ia rest Trrxa8 not ‘being ssrvad
 at the >l%S0At t&o and "UQrrllrrs Oo~W-
 tlnns in o2mr ias~ii;utfons.
      "'I aXa,FIyQnlf'Of the QpiA-iGA that SW
 WlAAOt e.fiOrd t0 t,Uhd tWn hOlQitGb3 0t tilt.8
 tz.mJ. I thl.& ono hoe~ital, with the aW.-
 tians rhioh ixivsbeen authorized at sristing
 l‘rIatitiltiGns,
                e.ra tmrric:tBnttic nk3stour
 ?rasont &xii:early ruturs noeda. Eany mmbera
 0r -at2togh3latur8      rLit63afor the puasck3 or
 this bill bee&use it *as ownmonlp understood
 that I woula not a:qmove the buildir& or two
 hos~Lta3.sat this time.'
      nor the rooaons stat&    I have apprcnod
 the bill as to an approprfatlon aarrplng au-
           thority   for 43 hospital mat 0r the 1OOth
           meridian,   and disapproved and vetoed the itcm
           &Ad approyiation or $817,r~O0.00aarrylrg
           with it the authority for t&e e&sbllohmcnt
           or 6~ hospital ea8t of the 96tS ne~?idian.”
                &tiOlO 4, SOOtiOn 14, Or the ~OAStftUtiOA Or the
 awe        or Tcxam, provides in part co roI.Io~:
                   0 . . . If 'any bill prCS6At.d         to   thC     Qot-
           crnor    6ontalna   smrcrcl   lt.im6   of   appropriation
           he say objcot to 0114Or more Or cuoh iteS8,
           and approrc the other portion of tha bill. . . .*
                 WC think it ap~l+CAt   rrOEh8A CMd~tiOA        Of 8COtfOAO
fI   CAd  S or the bill that the Le~lclaturc fntoadcd to gant
     d CUthWitjr     t0 COMtrUCt    the h6#Pitil  02&y   in  QoAjUll8tiOA
     ,ththe appropriation thcrcia made to defray tho Bortr
     i4k-40r;that it -0 AOt iIlt6Athd tc great a &CACrCrl antIoontinc-
     u authority 5.n&cpcadcnt or the cpptopriation          of soncy.    8uob
     18 the oonctruotlon plaecd upon Ipcotion8t end b or ,thcbill
     1 ~vcrnor Allred.       It follcwr that the authoeity to emtab-
     ,mhthe hospital mu but a fart         of the item of l   p p r o p r ic tien,
  ad the COv1)rnot*8 ?cto wao erfcetirc.                to nullify            both the
/authority co(L the approprictioa,

                                                        Your0 very truly.




                         APPROVEDJAN 30, 1941


                         ATTORNEY GENERAL OF TEXAS